DETAILED ACTION
Status of the Application
	Claims 1-10 are pending.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
	A preliminary amendment of claims 2-10 as submitted in a communication filed on 9/22/2020 is acknowledged. 

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.  Appropriate correction is required.  

Priority
Acknowledgment is made of a claim for foreign priority under 35 U.S.C. 119(a)-(d) to JAPAN 2018-059294 filed on 03/27/2018.  Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.
This is the US national application which entered the national stage from PCT/JP2019/011915 filed on 03/20/2019.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 9/22/2020 and 12/3/2021 are acknowledged.  The submissions are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Objections
Claims 1 and 9 are objected to due to the recitation of “fermenter”.  The term should be amended 
Claim 1 is objected to due to the recitation of “the method comprising: a synthesis gas feeding step of feeding the synthesis gas to a fermenter containing a microorganism;  a fermentation step of carrying out microbial fermentation of the synthesis gas in the fermenter; an aerobic fermentation treatment step of carrying out aerobic fermentation treatment of…and a recycling step of feeding a solution obtained in the aerobic fermentation treatment step…”.  To enhance clarity and to be consistent with commonly used claim language, it is suggested the term be amended to recite “the method comprising (a) feeding a synthesis gas to a fermentor containing…., (b) carrying out a microbial fermentation of the synthesis gas in the….; (c) carrying out an aerobic fermentation of…and (d) recycling … ….”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112(b) or Second Paragraph (pre-AIA )
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 (claims 2-10 dependent thereon) is indefinite in the recitation of “the method comprising: a synthesis gas feeding step of feeding the synthesis gas to a fermenter containing a microorganism; a fermentation step of carrying out microbial fermentation of the synthesis gas in the fermenter; an aerobic fermentation treatment step of carrying out aerobic fermentation treatment of at least part of a solution 
	In addition,  the term “a recycling step of feeding a solution obtained in the aerobic fermentation treatment step to the fermenter” is unclear because one cannot determine which solution from the aerobic fermentation is being referred to, and also because it is unclear as to which is the fermentor to which the solution is fed.  Unless specified, there are two fermenters, one for the first fermentation and another for the aerobic fermentation.  It is unclear if the solution from the aerobic fermentation is the fermentation broth with cells (no separation of cell mass from culture medium), or fermentation broth that has been processed to remove cell mass.  The claim is also indefinite because it fails to provide a positive step for the production of the organic substance. There is no step indicating the production of the organic substance. For examination purposes, it will be assumed that the claim is directed to a method for the production of an organic substance, wherein said method comprises (a) feeding synthesis gas to a fermentor containing a microorganism, (b) fermenting said microorganism in the presence of the synthesis gas in the fermentor to produce the organic substance,  (c) taking a portion of the fermentation 
Claim 2 is indefinite in the recitation of “further comprising a raw material gas-production step of producing a raw material gas by gasification of” for the following reasons. The phrase appears to be incomplete because the claim fails to disclose what is being gasified.  For examination purposes, it will be assumed that claim 2 is a duplicate of claim 1 as interpreted above.  If Applicant wishes to include an additional step for the formation of the synthesis gas used in the method, the claim should be amended accordingly. Correction is required. 
Claim 5 is indefinite in the recitation of “wherein a solution subjected to the aerobic fermentation treatment comprises 0.05 to 100 mg/L of the nitrifying bacteria inhibitor” for the following reasons. It is unclear if the solution referred to by the term “a solution” is the same solution obtained from the first fermentation step recited in claim 1.  In addition, as explained above, it is unclear as to what is encompassed by the term “solution obtained in the fermentation step”.   If the solution that requires the concentration of inhibitor recited is the same solution obtained from the first fermentation step recited in claim 1, the claim should be amended accordingly. For examination purposes, it will be assumed that claim 5 is a duplicate of claim 1 as interpreted above. Correction is required. 
Claim 6 is indefinite in the recitation of “further comprising a purification step, wherein the solution subjected to the aerobic fermentation treatment comprises a purification process wastewater obtained in the purification” for the following reasons.  It is unclear as to how the term “wherein the solution subjected to the aerobic fermentation treatment comprises a purification process wastewater obtained in the purification” defines or limits the purification step.   In addition, it is unclear as to what the meaning of the term “purification process wastewater obtained in the purification” is.  For examination purposes, it will be assumed that claim 6 is a duplicate of claim 1 as interpreted above. Correction is required. 
Claim 7 is indefinite in the recitation of “wherein the aerobic fermentation treatment is carried out by an activated sludge method” for the following reasons.  While the activated sludge process is a method is an aerobic fermentation treatment.  If the claimed method requires aerobic fermentation of wastewater to obtain activated sludge, the claim should be amended accordingly. For examination purposes, it will be assumed that claim 7 is a duplicate of claim 1 as interpreted above. Correction is required. 
Claim 8 is indefinite in the recitation of “wherein the carbon source comprises waste” for the following reasons.  There is no antecedent basis for the carbon source in claim 1 or claim 8.  For examination purposes, it will be assumed that claim 8 is a duplicate of claim 1 as interpreted above. Correction is required. 
When amending the claims, applicant is advised to carefully review all examined claims and make the necessary changes to ensure proper antecedent basis and dependency.

Art of Interest
Setier et al. (WO 2015/059656 published 4/30/2015; cited in the IDS) teach a process for producing an organic product, including ethanol, which requires (i) the gasification of carbon-based matter feedstock in a first reactor to obtain synthesis gas, (ii) fermentation of the synthesis gas produced in the presence of microorganisms, water and nutrients in a second reactor, and (iii) separation of the cell mass and liquid from the fermentation in step (ii) to recover ethanol, and to recycle the liquid back to the second reactor (Figure 2; Abstract).  Ali et al. (J. Microbiol. Biotechnol. 23(5):719-723, 2013; cited in the IDS) teach  the inhibition of ammonia oxidation and the emission of N2O in activated sludge by the addition of allylthiourea.  The prior art, however, does not teach or suggest the addition of nitrification inhibitors to the recycled liquid from the fermentation step, or the addition of nitrification inhibitors in any step of the process.  

Conclusion
No claim is in condition for allowance.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PMR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Applicant is advised that any Internet email communication by the Examiner  has to be authorized by Applicant in written form.  See MPEP § 502.03 (II). Without a written authorization by Applicant in place, the USPTO will not respond via Internet email to any Internet correspondence which contains information subject to the confidentiality requirement as set forth in 35 U.S.C. 122.  Sample written authorization language can be found in MPEP § 502.03 (II).   An Authorization for Internet Communications in a Patent Application or Request to Withdraw Authorization for Internet Communications form (SB/439) can be found at https://www.uspto.gov/patent/forms/ forms-patent-applications-filed-or-after-september-16-2012, which can be electronically filed.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DELIA M RAMIREZ, Ph.D., whose telephone number is (571) 272-0938.  The examiner can normally be reached on Monday-Friday from 8:30 AM to 5:00 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert B. Mondesi, can be reached at (408) 918-7584.  Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (571) 272-1600.


/DELIA M RAMIREZ/Primary Examiner, Art Unit 1652                                                                                                                                                                                                        


DR
February 17, 2022